PubEe UtiEties Commission, Nos. 03-93-EL-ATA, 03-2079-EL-AAM, 03-2081-EL-AAM, and 03-2080-EL-ATA. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio. Upon consideration of appellant Duke Energy Ohio, Inc.’s application for dismissal,
It is ordered by the court that the application for dismissal is granted. Accordingly, Duke Energy Ohio, Inc.’s appeal is dismissed.
Upon consideration of the Public UtiEties Commission of Ohio and the Office of the Ohio Consumers’ Counsel’s motions to strike the notice of appeal and to dismiss the appeal of Duke Energy Ohio, Inc.,
It is ordered by the court that the motions are denied as moot.
The appeal of the Office of the Ohio Consumers’ Counsel remains pending before the court.